SMYTH, Chief Justice.
Keid, Reid & Kelley were placed in interference with Kitselman concerning a device for producing woven wire fencing. There are 57 counts involved. Space will not'permit us to set them all out, and it is difficult to select a few that would be typical. Therefore we refer those interested to the opinion of the examiner of interferences, where all the counts can be found. Some of the counts were awarded to Reid, Reid & Kelley, and others to Kitselman. Each side appeals from so much of the decision as is against it.
The three tribunals of the Patent Office concur as to the disposition of all the claims except five, and as to those the Examiners in Chief and the commissioner are in accord.
The questions involved are somewhat intricate. We have studied them with care. It is not necessary to set down here the process by which we have reached a determination, because the Examiners in Chief and the Commissioner have thoroughly analyzed the matter in their respective opinions, and we approve their conclusions and the reasoning upon which it rests. The Commissioner awarded Kitselman priority as to counts 1 to 18, inclusive, 20 to 36, inclusive, 38 to 45, inclusive,-48 to 52, inclusive, 54 and 55; and to Reid, Reid & Kelley he awarded priority as to counts 19, 37, 46, 47, 53, 56, and 57. His decision is affirmed.
Affirmed.